Citation Nr: 1646070	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-29 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

L. N., Counsel 



INTRODUCTION

The Veteran served from May 1946 to February 1949.  He died on  ber [redacted], 1995.  The appellant is the Veteran's surviving spouse.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Pasay, the Republic of the Philippines.

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates not only the physical claims file but also both electronic records.  

This claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The appellant seeks a grant of nonservice-connected pension benefits based on the Veteran's service from May 1946 to February 1949, in what she characterizes as the United States Army.  The RO denied this claim on the basis that, during the time period mentioned, the Veteran actually served as a Special Philippine Scout, which VA regulations do not recognize as a component of the United States Armed Forces.  

In a VA Form 9 (Appeal To Board Of Veterans' Appeals) dated July 2011, the appellant points out that the documents upon which the RO relied in concluding this fact referred to an individual with the middle initial, "L".  Allegedly, the Veteran had no middle name.  The appellant questions why the RO did not produce these documents, instead of merely referring to them.  Indeed, after the RO sought verification of the Veteran's alleged service, it received a response from the National Records Personnel Center (NPRC) indicating that the Veteran's records were fire-related (meaning presumed to have been destroyed in a fire that occurred at a VA records storage facility), there were no service treatment records or records from the Surgeon General's Office available, and the nature of the Veteran's service was gleaned based on alternative record sources, copies of which were not included.   Given the appellant's assertion, it is crucial to associate with the record these alternative record sources for the Board's review.  

Moreover, in light of the decision by the Court of Appeals for Veterans Claims (CAVC or Court) in Tagupa v. McDonald, the Board finds that this matter must be remanded to seek verification of service directly from the United States Department of the Army.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014).  Absent evidence of delegation to National Personnel Records Center (NPRC) of the service department's authority to determine whether the Appellant had qualifying service, the current certifications from NPRC and results of other searches appear, at this point, to be inadequate to fully resolve the matter.  See id.

Accordingly, this claim is REMANDED for the following action:

1. Secure and associate with the claims file the alternative record sources to which the NPRC referred in its January 2014 response to the RO's request for verification of the Veteran's service.  

2. Send all of the information provided by the Appellant to the United States Department of the Army to verify whether P.N. had qualifying service in the Armed Forces of the United States.

3.  Readjudicate.  

The appellant has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




